 Case 18-00766     Doc 55    Filed 04/22/19 Entered 04/22/19 16:25:35    Desc Main
                              Document     Page 1 of 13



              IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF IOWA

IN RE:                                    )
                                          ) Chapter 13
Donald Martin Lieber,                     )
                                          )
                   Debtor.                ) Bankruptcy No. 18-00766
                                          )

                RULING ON MOTION FOR DECLARATION

      This matter came before the Court on a “Motion for Declaration that

Redemption Period is not Tolled and that Issuance of Sherif’s Deed will not

Violate the Automatic Stay.” The Court held a hearing on this matter in Sioux

City, Iowa. Daniel L. Hartnett appeared for Iowa-Nebraska State Bank (“Bank”).

Wil Forker appeared for Donald Lieber (“Debtor”). The parties submitted briefs

regarding this Motion. This is a core proceeding under 28 U.S.C. § 157(b)(2)(G).

                         STATEMENT OF THE CASE

      Debtor defaulted on his mortgage with Bank on his Sioux City property.

Bank foreclosed. Bank was the only bidder on the property at the foreclosure sale

and now holds the Sheriff’s Certificate of Purchase. Upon successful completion

of the foreclosure sale, Iowa Code Chapter 628 allows Debtor a one (1) year

redemption period. The redemption period was set to expire on July 12, 2018.

      Debtor filed a chapter 13 bankruptcy petition on June 5, 2018. Bank then

filed this motion, arguing that the automatic stay of 11 U.S.C. § 362 does not toll
 Case 18-00766     Doc 55   Filed 04/22/19 Entered 04/22/19 16:25:35      Desc Main
                             Document     Page 2 of 13



the one-year redemption period. Bank urges the Court to issue a declaration that

the chapter 13 filing does not toll the redemption period.

      While Eighth Circuit case law holds that filing for bankruptcy does not toll

the redemption period, Debtor argues that changes to the Bankruptcy Code in 1994

require a different result. Bank disagrees and argues that the changes to the

Bankruptcy Code essentially codify the relevant case law.

      For the reasons that follow, the Court finds that the filing of a chapter 13

bankruptcy petition and the applicable § 362 automatic stay does not toll the

redemption period on a mortgage foreclosure.

                         STATEMENT OF THE FACTS

      Debtor executed a note with Bank on May 4, 2015. The note was secured by

a mortgage on Debtor’s property. On March 22, 2017, Bank filed a foreclosure

action against Debtor after he defaulted on the note. A Decree of Foreclosure was

issued on April 25, 2017. The property at issue was sold at a foreclosure sale on

July 12, 2017 where Bank was the only bidder. Bank has been issued a Sherriff’s

Certificate of Purchase to hold during the redemption period, which allows Debtor

to redeem the property within one year under Iowa Code § 628.3. The redemption

period was to expire on July 12, 2018. On June 5, 2018, Debtor filed a Chapter 13

petition. Debtor filed a plan that seeks to cure deficient payments to the Bank over

the life of the plan. He has not attempted to redeem the property.

                                          2
 Case 18-00766     Doc 55   Filed 04/22/19 Entered 04/22/19 16:25:35      Desc Main
                             Document     Page 3 of 13



                  CONCLUSIONS OF LAW AND ANALYSIS

      The first issue in this case deals with the interface of the Bankruptcy Code’s

automatic stay provision and the Iowa Code’s real estate redemption period. Iowa

Code § 628.3 states that a “debtor may redeem real property at any time within one

year from the day of the sale. . ..” Iowa Code § 628.3 (2018). A debtor’s right to

redeem under § 628.3 is complete when debtor pays the entire amount of the debt

owed plus applicable fees in accordance with § 628.13. Iowa Code § 628.13

(2018). If debtor does not redeem within one year, § 626.98 requires the sheriff to

execute the Sherriff’s Deed in favor of the holder of the Certificate of Purchase.

Iowa Code § 626.98 (2018).

      Debtor did not redeem the property within one year of the foreclosure sale.

Debtor argues, however, that the § 362 automatic stay tolls the redemption

period—effectively extending his right to redeem the property beyond the one-year

statutory window. Thus, the first issue in this case is whether the § 362 automatic

stay tolls the redemption period under Iowa law.

      In 1985, this Court answered a similar question. In re Lally, 51 B.R. 204

(Bankr. N.D. Iowa 1985). In Lally, the Court determined that the redemption

period in an Iowa foreclosure action is not tolled by the § 362 automatic stay. Id.

In Lally, the Court relied on the Eighth Circuit’s decision in Johnson v. First

National Bank of Monteveido, 179 F.2d 270 (8th Cir. 1983). Johnson held that the

                                          3
 Case 18-00766     Doc 55    Filed 04/22/19 Entered 04/22/19 16:25:35     Desc Main
                              Document     Page 4 of 13



automatic stay does not enlarge a property right created by state law and therefore

the automatic stay did not toll the Minnesota redemption period. Johnson, 179 F.2d

at 271; Lally, 51 B.R. 204. This Court found that the Eighth Circuit’s analysis in

Johnson was applicable in Lally because the statutory schemes between Minnesota

and Iowa were “conceptually identical.” Lally, 51 B.R. at 206. The current Iowa

statutory scheme is the same as it was when Lally was decided.

      In Lally, this Court adopted the two-part test laid out in Johnson, which

requires the Court to: (1) “‘identify the debtors’ remaining interest in mortgaged

property following a foreclosure sale and determine whether that interest

constitutes property of the bankruptcy estate”’ and (2) “determine how the

automatic stay of § 362(a) applies to the property interest that was part of the

bankruptcy estate.” Lally, 51 B.R. at 205 (quoting Johnson, 719 F.2d at 276 (8th

Cir. 1983)).

      Under part one of the test, the Court must identify Debtor’s interest and

determine whether it constitutes property of the bankruptcy estate. “[W]hatever

rights the debtor has in property when his bankruptcy petition is filed continue in

bankruptcy.” Lally, 51 B.R. at 205. The foreclosure sale at issue here took place

on July 12, 2017. Upon completion of the foreclosure sale, Debtor held only bare

legal title and a statutory right of redemption under Iowa Code § 628, both of

which were set to expired in one year. To exercise his right of redemption, Debtor

                                          4
 Case 18-00766     Doc 55    Filed 04/22/19 Entered 04/22/19 16:25:35      Desc Main
                              Document     Page 5 of 13



was required to pay the Clerk’s office in the county of the foreclosure the amount

owed, plus reasonable fees before July 12, 2018. Iowa Code § 628 (2018). Debtor

did not redeem his property before filing bankruptcy on June 5, 2018. Therefore,

Debtor’s only interest at the time of his June 5, 2018 petition was bare legal titled

and a statutory redemption interest, both of which were set to expire on July 12,

2018. In this instance, ‘“it is only the right of redemption, rather than the property

itself, which passes into the bankruptcy estate if the redemption period has not

expired at the time the bankruptcy petition is filed.”’ Lally 51 B.R. at 206 (quoting

Johnson, 719 F.2d at 276).

      Under part two of the analysis, the Court must determine how the automatic

stay of § 362(a) applies to that property interest. Section 362(a) prohibits the

“commencement or continuation. . . of a judicial, administrative, or other

proceeding. . . against property of the estate.” 11 U.S.C. § 362 (2018).

The key phrase of § 362 is “property of the estate.” 11 U.S.C. § 362 (2018). As

determined in step one, Debtor possessed only the bare legal right of redemption

and had no equitable interest in the foreclosed property when he filed bankruptcy.

Since Debtor possessed no equitable interest in the property, his right to the

possessory interest in the property itself is not protected by the automatic stay.

Thus, at the expiration of the redemption period, the action of granting a Sheriff’s




                                           5
 Case 18-00766     Doc 55    Filed 04/22/19 Entered 04/22/19 16:25:35         Desc Main
                              Document     Page 6 of 13



Deed to the Bank “do[es] not affect property of the estate.” Lally 51 B.R. at 206

(emphasis in original). As such, the action would not violate the automatic stay.

      The Eighth Circuit in Johnson addressed a similar tolling argument and

ultimately held that “the automatic stay could not be used to enlarge that property

right created by state law.” Lally 51 B.R. at 206 (citing Johnson, 719 F.2d at 276).

The same conclusion applies here. If this Court were to toll redemption rights

upon a filing of bankruptcy, it would impermissibly enlarge state property rights

beyond the statutory period granted under Iowa Code § 628.

      Debtor does not directly dispute the conclusion this Court reached in Lally,

but rather argues that the addition of 11 U.S.C. § 1322(c) under the Bankruptcy

Reform Act of 1994 gives him a separate right to cure the default on the property..

      § 1322(c) provides:

              (c) Notwithstanding subsection (b)(2) and applicable
             nonbankruptcy law—
             (1) a default with respect to, or that gave rise to, a lien on
             the debtor’s principal residence may be cured under
             paragraph (3) or (5) of subsection (b) until such
             residence is sold at a foreclosure sale that is conducted
             in accordance with nonbankruptcy law;

11 U.S.C. § 1322(c)(1) (emphasis added). Debtor argues that the change in

§ 1322(c) gives him the power to “cure” or redeem on this mortgage debt until the

sale is complete. Debtor argues the sale does not become complete until after the

redemption period has expired. Therefore, Debtor argues that he had a right to

                                           6
 Case 18-00766     Doc 55    Filed 04/22/19 Entered 04/22/19 16:25:35      Desc Main
                              Document     Page 7 of 13



cure under § 1322(c) when he filed for bankruptcy and that right was preserved

beyond July 12, 2018. Debtor believes he preserved his right to cure under the

language of § 1322(c)(1) because he immediately filed a plan proposing to cure the

deficiency on his residence which had not yet been “sold” under Iowa law.

      Bank disagrees and argues that language now in § 1322(c)(1) essentially

codified the analysis in Lally. Bank contends that the language of § 1322(c) now

explicitly recognizes that a debtor’s ability to delay or modify the creditor’s rights

under bankruptcy law end at the time of the foreclosure sale. The debtor then has

only the statutory redemption period under Iowa law to utilize. The Bank argues

Debtor failed to redeem before the redemption period expired.

      The Court first finds that the language of § 1322(c)(1) does not call Lally or

Johnson into question. That finding does not, however, entirely dispose of the

issue. The language in § 1322(c)(1) has been interpreted as providing another right

to cure, separate from a state law statutory redemption period.

      This issue was recently addressed at length in a well-written opinion by

Bankruptcy Judge Richard D. Taylor in In re Ausburn, 524 B.R. 816 (Bankr. E.D.

Ark. 2015). Judge Taylor noted that Congress adopted 11 U.S.C. § 1322(c)(1) in

1994 to resolve substantial confusion on this issue:

      Congress adopted subsection (c)(1) in 1994 “to resolve th[e] confusion
      and [to] create a uniform standard” as to when a debtor's right to cure
      terminated. Id. at 595 (citing In re Crawford, 232 B.R. 92, 95
      (Bankr.N.D.Ohio 1999); In re Tomlin, 228 B.R. 916, 918
                                           7
Case 18-00766   Doc 55    Filed 04/22/19 Entered 04/22/19 16:25:35     Desc Main
                           Document     Page 8 of 13



    (Bankr.E.D.Ark.1999)). With the addition of subsection (c)(1), a debtor
    can now cure a default on a home mortgage “until such residence is
    sold at a foreclosure sale that is conducted in accordance with
    applicable nonbankruptcy law.” 11 U.S.C. § 1322(c)(1). In applying
    this new federal standard, many courts have held that subsection
    1322(c)(1) “altered the equation, providing a supplemental, federal,
    right that enhances state law rights.” Stephens, 221 B.R. at 293 (finding
    that subsection 1322(c)(1) “now grants debtors the opportunity to cure
    home mortgage defaults up to the foreclosure sale in a civil foreclosure
    action, whether or not state law principles would have extinguished the
    debtor's real property rights in the period preceding bankruptcy”). See
    also In re Connors, 497 F.3d 314, 322 (3rd Cir.2007) (stating that
    “Congress added subsection (c)(1) to overrule Roach and establish a
    uniform time—the ‘foreclosure sale’—for expiration of a debtor's
    federal right to cure”) (emphasis added); LaPointe, 505 B.R. at 596–97
    (discussing the preemptive effect of subsection 1322(c)(1) on a debtor's
    state law redemption rights as referenced in Beeman and finding that
    the Beeman court only erred in determining when a foreclosure sale
    was complete); JP Morgan Chase Bank v. McKinney (In re McKinney),
    344 B.R. 1, 6 (Bankr.D.Me. 2006) (observing that subsection (c)(1)
    provides debtors “with substantive rights that do not exist in state law,
    rights that endure beyond expiration of the pre-sale redemption period,
    when the mortgagor's rights in the real estate would otherwise have
    been cut off”); In re Pellegrino, 284 B.R. 326, 330 (Bankr.D.Conn.
    2002) (noting that “a Chapter 13 debtor may argue in good faith that
    despite an apparent loss of his equity of redemption through the
    interplay of state law ... he may in essence ‘revive’ that equitable
    interest by confirming a Chapter 13 plan which, ... utilizes [subs]ection
    1322(c)(1) to cure the mortgage default”); Beeman, 235 B.R. at 524
    (finding that “Congress unambiguously intended to preempt state
    redemption law by fixing the time when a Chapter 13 debtor's rights to
    cure and reinstate are terminated as when property ‘is sold at a
    foreclosure sale,’ regardless of whether state law terminates redemption
    rights at an earlier time”).

    In Beeman, the court declared that Congress clearly intended that
    section 1322(c) would preempt state law and create a federal right to
    cure that only terminates upon a foreclosure sale. 235 B.R. at 524.
    Furthermore, the court provided that in preempting state redemption
    law Congress “directed that state foreclosure law be used in
                                       8
 Case 18-00766    Doc 55    Filed 04/22/19 Entered 04/22/19 16:25:35    Desc Main
                             Document     Page 9 of 13



      determining [the] point in time [when the foreclosure process
      concludes].” Id. at 525. Relying on subsection 1322(c)(1), the court
      held that “Chapter 13 debtors have a federal interest in their principal
      residences up until the completion of the foreclosure process.” Id. at
      527.

      Many of the cases cited above, including Beeman, rely on Congress's
      intent in drafting and adopting subsection (c)(1). Senator Grassley
      clearly conveyed his intent in his floor statement referencing
      subsection (c)(1), during which he stated:

            Title III of the bill will assist homeowners. Some
            homeowners attempt to prevent their homes from being
            foreclosed upon, even though a bankruptcy court (sic) has
            ordered a foreclosure sale. There may be several months
            between the court order and the foreclosure sale. Section
            301 will preempt conflicting state laws, and permit
            homeowners to present a plan to pay off their mortgage
            debt until the foreclosure sale actually occurs.

      In re Jenkins, 422 B.R. 175, 179 (Bankr.E.D.Ark.2010) (citing 140
      Cong.Rec. S. 11462 (daily ed. October 6, 1994) (floor statement of
      Sen. Grassley)).

In re Ausburn, 524 B.R. at 821-22.

      In Ausburn, Judge Taylor noted that the § 1322(c)(1) federal right to cure

applied, even though both the equity of redemption and debtor’s right of statutory

redemption under Arkansas law, were no longer available to debtor. Id. at 819-20,

822-23. However, Judge Taylor further pointed out that:

      In the present case, the addition of subsection 1322(c)(1) enhanced and
      expanded Chapter 13 debtors' state law property rights by creating a
      federal right to cure a default on a home mortgage “until such residence
      is sold at a foreclosure sale” “[n]otwithstanding ... applicable
      nonbankruptcy law[.]” 11 U.S.C. § 1322(c)(1) (emphasis added).
      Although FSB correctly asserts and the debtors concur that their
                                         9
 Case 18-00766     Doc 55    Filed 04/22/19 Entered 04/22/19 16:25:35     Desc Main
                              Document     Page 10 of 13



      statutory and equitable rights of redemption under Arkansas property
      law terminated prepetition, the debtors' federal right to cure the default
      on their home, pursuant to 11 U.S.C § 1322(c)(1), did not terminate
      until the property was “sold at a foreclosure sale.”

Id. at 823.

      Judge Taylor then turned to State law to determine when the residence is

considered to be “sold.” He noted that in Arkansas, “it is well-settled that a

judicial foreclosure sale is complete upon confirmation of the sale by the court.”

Id. (cited case omitted).

      Thus, in some circumstances, including this one, a bankruptcy debtor will

have several sources for a right to cure: (1) State law equity of redemption; (2) the

State law statutory redemption; and (3) § 1322(c)(1) of the Bankruptcy Code.

Here, it is undisputed Debtor’s equity of redemption terminated at the foreclosure

sale. Debtor’s statutory right is not tolled, as explained above, under the Lally test.

Thus, it is no longer applicable. Debtor’s only option then is to use the Bankruptcy

Code’s supplemental right to cure under § 1322(c)(1).

      That right allows him to cure until the property is “sold at a foreclosure

sale.” 11 U.S.C. § 1322(c)(1). The issue here is the meaning of the phrase “sold at

a foreclosure sale.” Id. There has been some disagreement among the courts as to

when the property is “sold” at a foreclosure sale. Judge Taylor noted the different

interpretations. Ausburn, 524 B.R. at 823.



                                          10
 Case 18-00766       Doc 55   Filed 04/22/19 Entered 04/22/19 16:25:35     Desc Main
                               Document     Page 11 of 13



         Generally, this issue has been broken down into “two schools of thought

with respect to § 1322(c)(1).” In re McKinney, 344 B.R. 1 (Bankr. D. Maine

2006). “One approach is to find that the language of § 1322(c)(1) is unambiguous

and conclude that the Chapter 13 debtor’s rights to cure and reinstate are cut off as

of the date of the foreclosure auction.” Id; See McCarn v. Wyhy Fed. Credit

Union, 218 B.R. 154, 161 (10th Cir. BAP 1998). This approach has been referred

to as the “gavel rule” because it cuts off the right to cure “when the gavel falls at a

foreclosure sale.” In re Connors, 497 F.3d 314 (3d Cir. 2007). Other courts have

held that “the statutory language is ambiguous” and “generally conclude that the

[time the property is sold should be when] . . . foreclosure sale is complete

pursuant to state law.” In re McKinney 344 B.R. at 5. This approach has been

referred to as the “completed transfer approach.” See George Bourguignon,

Interpretation of Bankruptcy Code § 1322(c)(1): Arguing for a Bright-Line

Approach to Debtor’s Statutory Right to Cure a Residential Mortgage Default, 7

U.C. Davis Bus. L. J. 461 (2007).

         The Court adopts the “gavel rule” and the property is considered “sold” on

July 12, 2017—the date of the foreclosure sale. The plain meaning of the language

“sold at a foreclosure sale” refers to a specific event and not a multi-step process.”

In Re Richek, 525 B.R. 735, 744-45 (Bankr. C.D. Cal. 2015 (adopting Gavel

Rule).

                                          11
 Case 18-00766      Doc 55   Filed 04/22/19 Entered 04/22/19 16:25:35       Desc Main
                              Document     Page 12 of 13



      In Lally, this Court suggested debtor had only “naked legal title” when he

filed bankruptcy near the end of his statutory redemption period. 38 B.R. at 625-

626. The Bank suggests this rule was first stated in Connor v. Long, 19 N.W. 221,

223 (Iowa 1984). As the Bank correctly points out, purchaser at the foreclosure

sale obtains equitable title at the day of the foreclosure sale. It argues that the sale

is completed at the time of the foreclosure sale because the transfer of the sheriff’s

deed at the end of the redemption period is only a ministerial act not a necessary

element to complete the sale. Id.

      The Court further notes that the provision of the Iowa Code section allowing

for redemption itself contains language that could be viewed as impacting this

issue. After providing a one-year statutory redemption period, § 628.3 further

notes: “Any real property redeemed by the debtor shall thereafter be free and clear

from any liability for any unpaid portion of the judgment under which said real

property was sold.” (Emphasis added). This language links the time when the

property was “sold” to the time of the foreclosure sale. Moreover, it is clear that

Iowa law sets the termination of the equity of redemption and the beginning of the

one-year statutory right of redemption to the date the property of the foreclosure

sale. Hawkeye Bank & Trust v. Milburn, 437 N.W.2d 919, 921 (Iowa 1989); First

Iowa State Bank v. Hammond, 832 N.W.2d 354 (Iowa Ct. App. 2013). In this




                                           12
 Case 18-00766      Doc 55    Filed 04/22/19 Entered 04/22/19 16:25:35      Desc Main
                               Document     Page 13 of 13



case, the sheriff’s report of sale states that “I sold” the property on the date of the

foreclosure sale.

                                   CONCLUSION

      WHEREFORE, Bank’s Motion for Declaration that Redemption Period is

Not Tolled and that Issuance of Sheriff’s Deed Will Not Violate the Automatic

Stay is GRANTED.

      FURTHER, judgment shall enter accordingly.

      Dated and Entered:
       April 22, 2019

                                         __________________________________
                                         THAD J. COLLINS
                                         CHIEF BANKRUPTCY JUDGE




                                           13
